Citation Nr: 1243263	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected bilateral hearing loss.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in an April 2010 statement that his hearing was evaluated by VA on April 27, 2009.  This medical record is not associated with the claims folder or Virtual VA.  

In addition, the statement of the case indicates that VA medical records dating from March 27, 2006 through July 22, 2010, were reviewed.  However, the claims folder only includes records dated to November 20, 2006.  Accordingly, the records reviewed by the RO should be associated with the Veteran's claims folder or Virtual VA.

Accordingly, the case is REMANDED for the following action:

1. Obtain the following VA medical records:

(a)  VA audiogram results dated April 27, 2009,

(b)  VA medical records dating from November 2006.

2.  Thereafter, take any other development action deemed warranted and readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and provide an appropriate period of time before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


